Citation Nr: 0031699	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  95-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for foot and ankle 
disorders, including pes planus, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from an April 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought.  
The veteran served on active duty from December 1970 to 
December 1972, August 1976 to August 1987, August 1991 to 
September 1992, and from December 1995 to August 1996.  He 
served in the Southwest Asia Theater of Operations from 
August 1991 to August 1992.

These issues were remanded by the Board in August 1997, 
October 1999, and in September 2000.  The development 
requested has been completed, and the claims are again before 
the Board.

As a preliminary matter, a May 2000 rating decision granted 
service connection for patella femoral syndrome of the knees, 
and to the extent that the veteran was seeking service 
connection for bilateral knee pain, this appeal has been 
granted.  In addition, the Board has recharacterized the 
veteran's claim for service connection for a bilateral foot 
and ankle disorder, aggregating the claims into a single 
issue, as the recharacterization more accurately describes 
the benefits sought by the veteran.


FINDINGS OF FACT

1.  The veteran has been diagnosed with a psychiatric 
disorder as a result of the stress of coping with civilian 
life following separation from active service.

2.  The veteran was diagnosed with bilateral pes planus 
during service, but the most recent evidence of record does 
not reflect that he currently has bilateral pes planus.

3.  The veteran has had ongoing complaints of foot and ankle 
pain during the course of this claim, which includes one 
period of active service.

4.  The veteran has been diagnosed with plantar fasciitis of 
the left foot and arthritis of the bilateral ankles.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

2.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

3.  Plantar fasciitis of the left foot was incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

4.  Arthritis of the ankles was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2000).  With respect to a chronic disability 
subject to presumptive service connection, such as psychosis 
and arthritis, evidence that the chronic disorder was 
manifested to a compensable degree within the prescribed 
period, one year, is sufficient to establish service 
connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 
Vet. App. 498, 502 (1994).  Alternatively, a claim may be 
granted based upon the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (2000); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

I.  Psychiatric Disorder

The veteran served in the Southwest Asia Theater of 
Operations from August 1991 to August 1992.  The RO received 
the veteran's claim for service connection for a psychiatric 
disorder in May 1993.  At the time the RO received this 
claim, regulatory authority provided that the normal 
reactions of discouragement, anxiety, depression, and self-
concern in the presence of physical disability, 
dissatisfaction with work environment, difficulties in 
securing employment, etc., must not be accepted by the rating 
board as indicative of psychoneurosis.  Moreover, mere 
failure of social or industrial adjustment or the presence of 
numerous complaints should not, in the absence of definite 
symptomatology typical of a psychoneurotic or psychological 
factor affecting physical condition, become the acceptable 
basis of a diagnosis in this field.  38 C.F.R. § 4.126 
(1996).  During the pendency of this claim the VA changed the 
rating schedule for rating the severity of a psychoneurosis.  
See 61 Fed. Reg. 52695-52702 (1996).  This provision has been 
deleted in the amended rating schedule.

The RO afforded the veteran a VA examination in July 1993.  
The veteran informed the examiner who performed the general 
medical portion of that examination that he had felt 
depressed, crying easily and with fatigue.  The veteran 
informed the examiner who performed the psychiatric portion 
of that examination that he first became depressed after 
returning from Saudi Arabia, but he denied any treatment.  
The veteran denied combat while in Saudi Arabia, but found 
the service stressful.  The examiner stated that the veteran 
had functioned well during his many periods of active 
service, and during the intervening years.  However, the 
veteran's relatively low-status jobs between periods of 
service were also noted, as was his current position as a 
probation officer.  Based upon the examination, and the 
veteran's reported history, the examiner stated that he could 
not ascribe an Axis I diagnosis to the veteran.  While the 
veteran did report feeling depressed, the examiner also 
commented that the veteran was simply responding to the 
current pressures in his life.

In June 1994, the veteran sought another psychiatric opinion 
in support of his claim, from a private psychologist, Angel 
Egozcue, Ph.D., of Tampa, Florida.  The veteran informed Dr. 
Egozcue that the veteran had an uneventful tour of service 
from 1976 to 1987, when he was discharged.  The veteran 
informed Dr. Egozcue that at that time he started having 
difficulties with a superior officer, even as intense as the 
veteran considered the possibility of killing the man.  The 
veteran reported that he was passed over twice for promotion, 
and was discharged from service.  After this period of 
service, the veteran related taking jobs that were 
substantially lower in pay than what he had experienced 
during active service, resulting in financial hardship.  The 
veteran was recalled into active service as a result of the 
Persian Gulf War, with service in the Southwest Theater of 
Operations.  The veteran informed Dr. Egozcue that he was 
then employed as a probation officer, but that he continued 
to feel anger, resentment and bitterness as a result of 
mistreatment by the service.  As a result of the interview, 
Dr. Egozcue stated that the veteran carried Axis I diagnoses 
of dysthymia and an adjustment disorder with mixed emotional 
features.  An Axis II diagnosis of a personality disorder, 
not otherwise specified, was also rendered.  Dr. Egozcue 
stated that the veteran's tour during the Persian Gulf War, 
while allowing the veteran to again experience the benefits 
of active service, also took its toll, as he again had to 
face the hardships of civilian life.

Service medical records show that at an "over 40" periodic 
examination conducted in July 1996, shortly before the 
veteran's release from his period of active service that 
ended in August 1996, the veteran reported a history of 
depression or excessive worry.  However, the examining 
clinician did not note any psychiatric abnormalities on the 
clinical evaluation portion of the examination report.

As a result of an earlier Board remand, the RO afforded the 
veteran another VA psychiatric examination, in November 1997.  
The examiner stated that he had the opportunity to review the 
veteran's claims file prior to the examination.  The veteran 
related that his depression began in 1984, for reasons that 
he was unable to provide.  Poor sleep was one manifestation 
of his depression.  The veteran also related that he 
attempted suicide during active service, by jumping from a 
window, but it was not high enough.  The veteran informed the 
examiner that he had intense rage and anger toward a 
particular superior officer, who was responsible for his 
"inappropriate" discharge from service and resulting 
financial hardship.  More recently, the veteran discussed the 
death of his father and resulting psychiatric difficulties.  
As a result of the examination and review of the claims file, 
including the July 1993 VA psychiatric examination report and 
the private June 1994 report, the examiner concluded that the 
veteran had major depression with suicidal ideation.  
Referencing the tests performed at the earlier VA 
examination, the examiner indicating that the veteran was not 
completely honest previously, and that the veteran's lack of 
coping skills precluded adequate treatment of his problems.  
The examiner recommended in-patient treatment.  Commenting 
specifically as to the cause of the veteran's psychiatric 
problems, the examiner stated that the veteran's inability to 
cope with the lifestyle change from military to civilian life 
was the largest predictor of current mental status.  

The veteran received VA in-patient treatment in March 1999 at 
the VA medical center in Tampa for what was then 
characterized as an adjustment disorder with a depressed 
mood, as he had suicidal and homicidal ideation.  

The veteran testified at a hearing before the undersigned in 
October 2000 that he was receiving ongoing treatment from the 
VA for his psychiatric disorder.  The veteran continued that 
his problems stemmed from 1984, when a lieutenant colonel 
harmed his career advancement.  The veteran also testified 
that he has suicidal ideation.  Finally, the veteran 
clarified that while he first reported his psychiatric 
symptomatology after his service during the Persian Gulf War, 
it had "simmered" for some time.

In light of the above, the Board must find that service 
connection is not warranted for a psychiatric disorder.  The 
veteran's central contention in his claim is that he 
currently has some form of a chronic psychiatric disorder 
that is a result of the stress of adjusting to civilian life.  
Both a private psychologist, Dr. Egozcue and the examiner who 
performed the November 1997 VA psychiatric examination 
established a relationship between the stress of separating 
from service and current psychiatric symptomatology, and thus 
have endorsed the veteran's theory.  A review of other 
evidence does not reflect that contrary evidence or opinion 
as to etiology has been obtained.  Parenthetically, it 
appears that the rationale behind the July 1993 medical 
opinion was that the veteran was suffering from a reaction to 
everyday life, which under the rating schedule then in 
effect, did not lead to an Axis I diagnosis amenable to 
service connection.  

Looking at that above medical evidence in context, the Board 
finds that the cause of the veteran's psychiatric disorder, 
however characterized, is not military service or any 
incident thereof, but rather his difficulty in adjusting to 
the pressures of civilian life.  Medical experts have 
established this relationship.  However, the basis underlying 
service connection is that such may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by a veteran's active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  There is no basis under 
the current statutory scheme to grant service connection on 
the basis of maladjustment to civilian life.  In this regard, 
the Board finds that the preponderance of the evidence is 
against a claim for service connection for a psychiatric 
disorder on a direct basis.

In a similar manner, the veteran's psychiatric disorder, 
however, characterized, is not subject to presumptive service 
connection.  In this regard, dysthymia was not considered a 
psychosis under the VA rating schedule for rating mental 
disorders under either the rating schedule in effect prior to 
November 7, 1996, or the amended version.  While major 
depression with psychotic features and major depression with 
melancholia were categorized as psychoses under the previous 
version of the rating schedule, there is no evidence that 
either of these diagnoses have been ascribed to the veteran's 
psychiatric manifestations.  As such, the veteran's 
psychiatric disorder cannot be presumed the result of service 
under 38 C.F.R. §§ 3.307 and 3.309.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  

II.  Foot and Ankle Disorders/Pes Planus

The veteran's service medical records include a March 1984 
periodic examination report, which recorded the presence of 
first degree bilateral pes planus.  However, a January 1986 
periodic examination report did not contain reference to pes 
planus.  A July 1996 periodic examination report referenced 
tinea pedis, which has been found service connected, but no 
reference to pes planus or other foot disorder is contained 
in the report.  

As a result of this claim, the veteran was provided a VA 
examination in July 1993.  While there was tenderness in the 
tibial tuberosity, there was no swelling or deformity of the 
feet or ankles.  Likewise, there was no effusion, redness or 
instability, and both ankles were without tissue loss, 
tenderness or muscle atrophy.

However, in May 1994, the veteran sought VA treatment for 
foot pain, reporting a history of flat feet.  Genus valgus of 
the left foot was diagnosed then, as well as in a June 1994 
follow-up record.  At the time of a July 1996 periodic 
examination, performed shortly before his August 1996 
separation from active service, the veteran reported taking 
Motrin for ankle and knee pain.  

Foot and ankle X-rays taken in November 1997 reflected the 
presence of mild degenerative changes in both ankles.  At a 
VA podiatry examination performed in December 1997, the 
veteran informed the examiner that he did not have 
significant foot problems during service, but he did injure 
his left knee in service.  He also informed the examiner that 
he had daily left heel pain, and that he wore sneakers for 
comfort.  The examiner stated that muscle tone was intact.  
Plantar fasciitis of the left heel and bilateral tinea pedis 
were diagnosed.  The examiner specifically stated that there 
was no evidence of pes planus deformity, as arch morphology 
was normal.  

The veteran testified before the undersigned Veterans Law 
Judge in October 2000.  He stated that he had pain in his 
feet and ankles.  He also stated that he had pain during 
service, even as far back as 1987, but he did not seek 
treatment, other than over-the-counter medication.  The 
veteran attributed his foot pain to the physical activities 
during service.

In light of the above, the Board initially finds that the 
preponderance of the evidence is against service connection 
for pes planus.  In this respect, the most recent evidence, a 
December 1997 VA podiatry examination report, specifically 
found that the veteran did not have this disorder.  In the 
absence of evidence of a claimed disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board concedes that this disorder was noted in March 
1984, but it was not seen in December 1997, nor was pes 
planus noted in July 1993.  As the veteran does not currently 
have this particular diagnosis, the Board must find that the 
preponderance of the evidence is against this portion of the 
claim.

Turning to other foot and ankle disorder, the Board notes 
that the veteran has asserted that he has a chronic foot or 
ankle disorder directly attributable to service, or as an 
alternative argument, that he has chronic foot pain as a 
result of his service in the Persian Gulf.  38 C.F.R. 
§ 3.317(a), as amended at 62 Fed.Reg. 23,138, 23,139 (1997), 
provides that the VA shall pay compensation to a Persian Gulf 
War veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms), 
provided that the disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination and laboratory 
tests, be attributed to any known clinical diagnosis.  Id., 
see also 38 U.S.C.A. § 1117 (West 1991 & Supp. 1997).  Signs 
or symptoms which may be manifestations of undiagnosed 
illnesses include joint pain and fatigue.  38 C.F.R. 
§ 3.317(b).  "Objective indications" include both objective 
evidence perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  In this regard, VA 
has stated that non-medical indicators of an illness may 
include evidence of time lost from work, evidence the veteran 
has sought medical treatment for his or her symptoms, and 
"[l]ay statements from individuals who establish that they 
are able from personal experience to make their observations 
or statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed.Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317, as amended by 
62 Fed.Reg. 23, 139 (1997).

Initially, the veteran has stated that his foot and ankle 
pain originated prior to his service in the Persian Gulf, and 
he has received diagnoses pertaining to his feet and ankle 
pain, which precludes a grant of service connection under a 
theory of an undiagnosed illness.  However, the Board finds 
that service connection is warranted for arthritis of the 
bilateral ankles, and for plantar fasciitis of the left foot, 
on a direct basis.  In this respect, the veteran has 
consistently had complaints of foot pain during the pendency 
of this claim, received shortly after the veteran's service 
that ended in September 1992.  While an underlying diagnosis 
was not made in July 1993, he has since been diagnosed with 
what has most recently been characterized as plantar 
fasciitis of the left foot.  While as a layperson the veteran 
is not competent to provide a medical opinion, such as an 
opinion on medical causation, he can competently describe 
symptoms of pain.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

In a similar manner, the Board notes that the veteran was 
diagnosed with bilateral arthritis of the ankles in November 
1997 via X-ray.  While this diagnosis was made just over a 
year after the veteran's separation from service for the 
period that ended in August 1996, and thus not within the one 
year presumptive period, the veteran had complained of 
ongoing pain, and at some point, as with the planter 
fasciitis, continuity of symptomatology has been shown.  38 
C.F.R. § 3.303(b).  Resolving reasonable doubt in favor of 
the veteran, service connection is granted for plantar 
fasciitis of the left foot and for arthritis of the bilateral 
ankles.
















ORDER

Service connection for a psychiatric disorder is denied.

Service connection for bilateral pes planus is denied.

Service connection for plantar fasciitis of the left foot is 
granted.

Service connection for arthritis of the bilateral ankles is 
granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 1 -


